Citation Nr: 0021504	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional back disability as a result of back surgeries 
performed at a VA Medical Center (VAMC) in July 1988 and 
March 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to March 
1979.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO decision which denied compensation 
under 38 U.S.C.A. § 1151 for claimed additional back 
disability from back surgeries at the Buffalo VAMC in July 
1988 and March 1992.

The case was certified to the Board in May 1999, and the 
veteran was notified that he had 90 days to submit additional 
evidence.   The veteran submitted additional evidence 
directly to the Board in January 2000 and February 2000.  
This evidence was received more than 90 days after the 
veteran received notice of case certification to the Board, 
and therefore such evidence will not be considered by the 
Board in this decision, since the veteran has not filed a 
motion demonstrating good cause for the delay.  38 C.F.R. § 
20.1304 (1999).


FINDINGS OF FACT

1.  The veteran has had persistent low back symptoms since 
the mid-1980s.

2.  In July 1988, the veteran underwent a left L4-L5 
laminectomy and L4-L5 discectomy and L5 foraminotomy at a 
VAMC.

3.  Postoperative medical records reflect improvement in the 
veteran's low back disability after the 1988 surgery, and 
indicate that the veteran returned to a job which involved 
heavy lifting.

3.  In 1991, the veteran complained of increased low back 
symptoms.

4.  In March 1992, the veteran underwent a re-exploration of 
L4-L5, an iliac crest bone graft, and pedicle screw fusion at 
L4-L5 at a VAMC.

5.  Postoperative medical records reflect improvement in low 
back symptoms for several months after the 1992 surgery.  The 
veteran subsequently complained of persistent low back and 
left leg symptoms.

6.  The veteran does not have additional back disability as 
the result of back surgeries at a VAMC in 1988 and 1992.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional back disability, claimed to be the result of back 
surgeries in July 1988 and March 1992 at a VAMC, have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1958 to March 1979.  A review of his service medical records 
reflects that he was briefly treated for low back strain in 
April 1969.  On medical examination performed for separation 
purposes in December 1978, the veteran's spine was clinically 
normal.  Service medical records are negative for a chronic 
back disability.

The veteran's only service-connected disabilities are 
residuals of fractures of the 1st, 2nd, and 3rd right 
metatarsophalangeal joints, arthritis of the left knee, 
residuals of a shrapnel wound of the left thigh, residuals of 
a shrapnel wound of the left calf, residuals of a shrapnel 
wound of the right leg, and residuals of a fracture of the 
left lateral medial malleolus.

At a July 1985 VA orthopedic examination, the veteran was 
diagnosed with chronic low back pain secondary to 
degenerative disc disease at L4-L5 and L5-S1.

Private medical records dated in the mid-to-late 1980s 
reflect treatment for low back pain with recurrent flare-ups.  
By a letter dated in September 1987, a private 
physiotherapist reported that he treated the veteran for 
degenerative disc disease and chronic low back pain on 
several occasions from September 1985 to September 1987.

A private computerized tomography (CT) scan of the lumbar 
spine dated in January 1988 shows significant disc space 
narrowing through the L3-L4, L4-L5, and L5-S1 disc spaces, 
moderate circumferential disc protrusion at L4-L5 with 
partial compression of the thecal sac at this level, moderate 
osteophyte formation, and possible L5 nerve root involvement.

A private lumbar myelogram dated in February 1988 reflects 
very minimal extradural defect encroaching on the anterior 
margin of the thecal sac at L4-L5, presumably related to 
small protruding osteophytes.  There was otherwise no 
appreciable abnormality.

VA outpatient treatment records dated in 1988 reflect 
treatment for low back and hip pain.  A May 1988 orthopedic 
consultation shows that the veteran complained of low back 
and hip pain which radiated down his left leg. 

By a letter dated in May 1988, a private physician, H. B. 
Dunlop, MD, indicated that he examined the veteran for a back 
condition, and recommended vigorous rehabilitation.  He 
opined that surgical intervention would not change the 
veteran's symptoms.

A VA hospital discharge summary from the Buffalo VAMC shows 
that the veteran was hospitalized on July 13, 1988.  On 
admission, he reported a ten-to-twelve year history of low 
back pain.  He reported that his current problem began in 
March 1988 when he fell out of a truck and began to have left 
leg pain, and said he subsequently re-injured his back.  A 
myelogram and CT scan were performed, and revealed left L5 
nerve root compression at the level of the L4-L5 disc.  On 
July 15, 1988, the veteran underwent a left L4-L5 laminectomy 
and L4-L5 discectomy and L5 foraminotomy.  The operation 
report shows that a large amount of adhesive scarring was 
noted during surgery, and indicates that the following 
procedures were performed:  a foraminotomy and partial medial 
facetectomy and discectomy at left L4-L5.  The veteran was 
transferred to the recovery room in stable condition, and no 
complications were noted.  The discharge summary shows that 
the veteran's postoperative course was essentially 
unremarkable, he was out of bed and ambulating on the second 
postoperative day, and was comfortable on ambulation on July 
20, 1988, when he was discharged.  The discharge diagnosis 
was left L4-L5 herniated nucleus pulposus with left L5 
radiculopathy.

A VA outpatient treatment record dated in late August 1988 
shows that the veteran currently had minimal left lower 
extremity complaints, and had occasional mild low back pain.  
The examiner indicated that the veteran's condition was much 
improved from his pre-operative condition.  On examination, 
the wound was well-healed, a sensory examination was intact, 
and motor strength of the left extensor hallucis longus was 
4/5.  The diagnostic impression was significant improvement 
after an operation. 

By a letter dated in September 1988, a private physician, W. 
F. Kean, MD, indicated that the veteran had two work-related 
injuries, in March 1987 when he fell from a truck, and in 
August 1988, when he was riding in a truck which went over a 
bump, and he felt low back pain radiating into his left leg.  
His clinical symptoms at that time were noted as pain and 
weakness in the left leg.  Dr. Kean noted that he had 
reviewed the operation report of back surgery performed in 
Buffalo.  He indicated that since the operation, the veteran 
had an approximately 80 percent improvement, although he 
still had sufficient back pain to keep him awake at night, 
and still had pain which radiated down the outer aspect of 
the left leg.  On examination, there was tenderness to 
pressure in the mid-thoracic spine and at L1, and there was 
no tenderness in the lower lumbar region.  Straight leg 
raising tests on the left side produced a pulling sensation 
in the upper leg and low back.  Dr. Kean indicated that a 
September 1987 X-ray study of the veteran's lumbar spine 
showed slight anterior displacement of L5 on L4, with loss of 
joint space at L3-L4, L4-L5, and L5-S1, with anterior lipping 
in the upper and lower borders of L5, and anterior lipping in 
the upper border of L1 and the upper border of T12.  There 
was evidence of facet joint disease at L2-L3, L3-L4, L4-L5, 
and L5-S1 on both sides, and the anterior-posterior view 
showed evidence of L5-S1 facet joint disease.  The sacroiliac 
joints appeared normal.  He recommended the use of a non-
steroidal anti-inflammatory drug.

A September 1988 private X-ray study of the spine shows 
normal lumbar alignment, changes of lumbar spondylosis at the 
L4-L5 and L5-S1 levels, and intervertebral disc space 
narrowing at the L4-L5 level.  The facet joints showed 
minimal changes of degenerative joint disease on the right 
side in the lower two mobile segments, and those on the left 
appeared reasonably normal.  The alignment of the thoracic 
spine was normal, and there were mild multilevel changes of 
thoracic spondylosis.  The paraspinal lines were intact and 
the pedicles were normal.

An October 1988 VA outpatient treatment record shows that the 
veteran had no complaints; on examination, a motor 
examination was unchanged, a sensory examination was normal, 
reflexes were normal, and straight leg raising tests were 
normal.  The veteran was discontinued from the orthopedic 
department.

By a letter dated in November 1988, Dr. Kean indicated that 
the veteran was well enough to return to work with 
restrictions.  He stated that he reviewed an X-ray study of 
the veteran's spine, which showed clinical changes involving 
the inter disc spaces on the anterior surface throughout the 
thoracic spine, severe loss of joint space at L4-L5 and L5-
S1, with definite evidence of malalignment, and severe facet 
joint changes especially in the lower lumbar vertebrae.  
Straight leg raising tests were normal with no evidence of 
back pain, reflexes were present in the knees and ankles, and 
there was no specific tenderness on pressure in the low back.

By a letter dated in July 1989, Dr. Kean indicated that he 
had given the veteran an injection of Depo Medrol and 
anesthesia to the low back earlier that month, with no 
improvement.  He noted that he examined the veteran and 
recommended a CT scan and further evaluations as his low back 
pain was not responding to standard measures.

A private CT scan of the lumbar spine dated in August 1989 
shows that there was bulging of the disc posteriorly with 
encroachment into the root canals bilaterally at L4-L5. 

By a letter dated in September 1989, a private physician, J. 
Woo, MD, indicated that the veteran reported that his back 
condition was not improved by an L4-L5 discectomy.

A private electromyography (EMG) dated in October 1989 was 
abnormal, and confirmed the presence of an L5 root lesion.  
There was no evidence of a peripheral nerve lesion and no 
evidence of acute denervation.

By a letter dated in November 1989, a private physician, Dr. 
R. A. deVilliers, indicated that the veteran reported that 
his condition was somewhat better since a L4-L5 laminectomy.  
Dr. deVilliers indicated that an X-ray study showed previous 
L4-L5 interlaminar surgical changes and a CT scan showed what 
appeared to be epidural fibrosis at L4-L5.  He opined that 
there was no disc herniation.  He opined that another 
operation would be risky and might aggravate the veteran's 
condition rather than improve it, and recommended 
conservative treatment.

By a letter dated in April 1990, Dr. Kean indicated that the 
veteran had received a nerve block in the low back five weeks 
previously, which resulted in a marked reduction of back 
pain.  

By a statement dated in June 1990, the veteran said he 
continued to have a great deal of low back pain.

By a letter dated in March 1991, a private physician, A. T. 
Ghouse, MD, indicated that he examined the veteran for 
complaints of back pain.  He noted that the veteran worked as 
a truck driver and occasionally had to lift items weighing as 
much as 100 pounds.  He diagnosed degenerative lumbar disc 
disease at L3-L4 and L4-L5, and chronic lumbar radiculopathy 
at L5 and S1.

A July 1991 private EMG did not show findings of a 
significant lumbosacral radiculopathy, denervation, or 
peripheral entrapment neuropathy.

An October 1991 VA outpatient treatment record shows that the 
veteran complained of low back pain and left sciatica 
symptoms for the past three months.  The diagnosis was left 
sciatica.  A November 1991 treatment note shows that the 
veteran reported a history of chronic low back pain since 
1987, status post partial discectomy in 1988.  The examiner 
indicated that the veteran had chronic pain which was felt to 
be secondary to degenerative joint disease with left-sided 
sciatica, status post multiple injections with Marcaine and 
Kenalog.  The diagnosis was low back pain probably secondary 
to lumbar degenerative joint disease.  A February 1992 
orthopedic consultation shows that the veteran had a history 
of status post L4-L5 laminectomy with discectomy in 1988 with 
good relief of left leg symptoms for two years, with 
subsequent slow development of the same symptoms about one 
year ago.  He reported that the symptoms had become 
progressively worse in the past year, with current numbness 
and pain into the great toe.  The diagnostic assessment was 
L5 root irritation/compression.  The examiner indicated that 
an MRI with Gadolinium was necessary to rule out scar 
formation.  

At a January 1992 VA examination, the veteran reported 
constant back pain, with numbness and occasional pain 
radiating down his left thigh and left hip to his big toe.  
He also complained of back spasms.  On examination, there was 
limitation of motion of the lumbar spine, heel-toe movement 
was carried out with great difficulty, and straight leg 
raising tests were positive at 80 degrees on the right and at 
70 degrees on the left.  Squatting was performed; 50 percent 
of full movement was present.  The pertinent diagnosis was 
degenerative lumbar disc disease with left-sided sciatica.

A private MRI dated in February 1992 shows a diagnostic 
impression of a persistent herniated disc on the left of 
midline to a minimal degree, evidence of neural foramina 
narrowing on the left due to facet joint hypertrophy with a 
combination of the disc protrusion and hypertrophy narrowing 
the left exiting neural foramina.  There was no significant 
impingement from the posterior aspects of the 
laminectomy/laminotomy surgical scar.

A subsequent February 1992 VA outpatient treatment record 
shows that the veteran reported left L5 radiculopathy since 
October 1991.  He reported that he underwent and L4-L5 
discectomy in 1988 with excellent relief.  Another treatment 
report dated the same day shows that the veteran was 
diagnosed with lateral gutter stenosis.

A Work and Environmental Health Program Consultation Report 
dated in March 1992, completed by a private physician, J. 
Chong, MD, indicates that the veteran had ongoing chronic low 
back pain.  He noted that the veteran's MRI was "absolutely 
terrible," and indicated that decompression surgery was 
planned.  He added that the veteran's back was "in horrible 
shape."

A March 1992 VA hospital discharge summary from the Buffalo 
VAMC shows that the veteran presented status post a L4-L5 
laminectomy and discectomy in 1988 with good relief of left 
leg symptoms, and was admitted on March 3, 1992.  He reported 
that he developed recurrent left leg symptoms one year 
previously.  On examination, the left extensor hallucis 
longus was 3/5.  An X-ray study showed degenerative changes 
at the L4-L5 level, and osteophytes anteriorly.  A CT scan 
showed some L5 root compression on the left side.  A magnetic 
resonance imaging study (MRI) showed L4-L5 lateral gutter 
entrapment, secondary to a disc osteophyte on the L4-5 set on 
the left side.  A spinal decompression and fusion were 
performed.  

A March 1992 operative report shows that the veteran had 
symptoms of pain in the left leg and great toe prior to back 
surgery three years ago.  The examiner indicated that his 
symptoms resolved completely after the surgery, and he did 
well postoperatively.  It was noted that he slowly 
redeveloped symptoms in the left leg and toe.  On March 4, 
1992, the veteran underwent a re-exploration of L4-L5, an 
iliac crest bone graft, and pedicle screw fusion at L4-L5.  
It was noted that all of the pins were within the pedicles 
bilaterally, and the position was felt to be good.  Screws 
were placed without problems.  An iliac crest bone graft was 
performed, and the bone grafts were noted to be intact and in 
good position.  An X-ray study showed that the pedicle screws 
were in excellent position.  The wound was closed and veteran 
was returned to his hospital bed in good condition.  He was 
subsequently extubated and taken to the recovery room in 
stable condition.  The operative diagnosis was an L4-L5 
lateral gutter entrapment.  The discharge summary shows that 
postoperatively, the veteran did extremely well.  He had low-
grade postoperative fevers, which resolved spontaneously.  He 
was given a back brace and was ambulating independently at 
the time of his discharge, on March 9, 1992.

By a letter dated in late March 1992, a private physician, J. 
B. Schnittker, MD, indicated that he examined the veteran in 
late March 1992.  He noted that the veteran reported 
undergoing back surgery in 1988.  The veteran reported that 
he noted definite improvement postoperatively, although 
initially some back pain remained.  He stated that he was 
able to straighten his back postoperatively, and said he was 
unable to do so prior to the surgery.  He also reported that 
his surgery dramatically improved his leg pain.  He said he 
was reasonably well until the spring of 1991, when he had 
increased low back pain, and later developed left leg pain.  
He reported that since his March 1992 surgery, the sharp 
components of his pain had resolved, but he still had some 
residual back discomfort.  He noted marked improvement in his 
left leg symptoms of numbness and pain.  Dr. Schnittker 
opined that the veteran's preoperative leg pain suggested the 
possibility of a radiculopathy, and the very sharp back 
components were more suggestive of a mechanical problem.  He 
wondered whether movement at this level caused L5 nerve root 
irritation on the basis of scar adhesions to the nerve root 
sleeve.  He noted that postoperative X-ray studies showed 
that the veteran was mechanically instrumented at the L4-L5 
level with transpedicular screws, and said he expected that 
the mechanical construct would eliminate any significant 
movement at this level, and with future bony fusion, such 
would remain permanent.  He stated that resolution of the 
veteran's leg pain was almost certainly a good prognostic 
indicator.

By a letter dated in May 1992, a private physician, Dr. 
Stolberg, indicated that an X-ray study of the veteran's 
lumbosacral spine showed degenerative disc disease at L3-L4, 
and that the veteran's state was unchanged after a remote 
posterior fusion and laminectomy at L4-L5.

Subsequent VA outpatient treatment records dated in 1992 
reflect follow-up treatment.  A June 1992 treatment note 
shows that the veteran's surgical wound was well-healed, and 
he was able to walk longer distances without pain.  He still 
complained of occasional aching pain in his back but was much 
improved from his pre-operative condition.  He reported 
occasional tingling to the left lower extremity with 
increased activity.  An X-ray study showed a fusion mass, the 
instrumentation was OK, and there was no fracture.  

By a letter dated in June 1992, Dr. Kean noted that the 
veteran reported feeling better since his surgery as he was 
able to walk for a fair distance without back pain, but did 
experience low back pain when lifting.  Dr. Kean indicated 
that there was no obvious neurological deficit, but noted 
that the veteran did have low back pain.

A July 1992 VA outpatient treatment record shows that the 
veteran complained of low back pain with numbness to the toes 
bilaterally when sitting.  On examination, there was point 
tenderness to the left L4-L5 spine, and full extension and 
flexion without pain.  There was no numbness or tingling on 
straight leg raising bilaterally.  Side bending to the left 
initiated point tenderness, reflexes were symmetrical, motor 
strength was full on the right and full on the left except 
for plantar flexion which was 4/5.  There was decreased 
sensation at L5-S1 on the left.  An X-ray study was 
excellent.  

By a letter dated in early October 1992, Dr. Kean indicated 
that the veteran complained of low back pain radiating to his 
legs.  He stated that the veteran had clinical features 
consistent with left-sided sciatica.

An October 1992 VA outpatient treatment record shows that the 
veteran was doing very well and an X-ray study was excellent.  
The examiner recommended permanent limitations regarding 
weight lifting, and said the veteran was otherwise fit to 
return to work.  

By a letter dated in November 1992, a private physician, Dr. 
J. B. Forrest, indicated that he examined the veteran in 
October 1992.  He noted that the veteran had a decompressive 
laminectomy at L4-L5 with fusion in March 1992, and had 
progressive left leg pain since surgery.  He stated, "The 
likelihood is that he has scarring of the epidural space in 
the lower lumbar region as a result of the surgery with 
entrapment of the dorsal nerve root."  He recommended 
aggressive stretching of the lumbar area, and said that such 
treatment usually resulted in resolution of this type of 
pain.

In a January 1993 Work and Environmental Health Program 
Follow-Up Report, Dr. Chong indicated that the veteran had an 
acute flare-up of his back condition which had been doing 
very well.  He noted that the veteran had been engaged in a 
back rehabilitation program and went into spasm, which Dr. 
Chong felt was related to the soleus muscle.

By a letter dated in January 1993, Dr. Kean indicated that 
the veteran reported the onset of severe low back pain 
radiating to the left buttock and left leg approximately four 
weeks ago while engaged in a rehabilitation program.  Dr. 
Kean opined that the veteran had a recurrence of his left-
sided sciatica, and indicated that he performed a 
paravertebral nerve block in the lumbosacral spine.  By a 
letter dated in February 1993, Dr. Kean opined that the 
veteran was totally disabled due to a low back disability 
with left sciatica, and due to severe bilateral knee pain.

By a letter to the Canada Pension Plan dated in February 
1993, a private physician, G. T. Noad, MD, opined that the 
veteran was significantly disabled due to a back disability, 
and said that given the lengthy history of back problems and 
surgical procedures performed without any long-term 
improvement, it was unlikely that the veteran would be able 
to resume employment.

An April 1993 VA outpatient treatment record shows that the 
veteran was thirteen months status post an L4-L5 fusion and 
instrumentation, and complained of low back pain which was 
dull with sharp exacerbations radiating to the left leg and 
great toe.  On examination, there was tenderness at L4-L5, 
and positive straight leg raising bilaterally at 70 degrees.  
The diagnosis was status post L4-L5 fusion.  An April 1993 X-
ray study of the lumbosacral spine showed post-surgical 
change with posterior fusion at L4-L5.

A May 1993 decision by the Canada Pension Plan reflects that 
the veteran was found to be disabled.  It was noted that that 
the veteran had failed back surgery and was unlikely to 
improve.

By a letter dated in June 1993, Dr. Kean noted that the 
veteran complained of low back pain radiating to the left 
leg.  Dr. Kean diagnosed mechanical low back pain and left-
sided sciatic symptoms.

An October 1993 examination report from the Canadian Workers' 
Compensation Board shows that the examiner reviewed the 
veteran's medical records and opined that there was no 
evidence of significant improvement related to the veteran's 
laminectomy or surgery.  He concluded that there was ongoing 
symptomatology related to the low back.

At a December 1993 private psychiatric evaluation, the 
veteran reported that he had back operations in 1988 and 1992 
without much improvement; he said he had back pain which 
radiated to the left leg and toe.

At a December 1993 VA examination, the veteran complained of 
debilitating back pain.  On examination, the examiner noted 
multiple orthopedic disabilities, and indicated that the 
veteran's back pain restricted mobility, and he was unable to 
sit or stand for prolonged periods.  The pertinent diagnosis 
was degenerative disc disease with previous laminectomies and 
lumbar fusion, and chronic residual back pain.

By a statement dated in March 1994, the veteran reported 
left-sided back pain, with shooting pain down the left leg.  
He stated that the pain was "maybe as bad or worse since 
operation."

In February 1995, the veteran submitted a claim for benefits 
under 38 U.S.C.A. § 1151 for additional back disability as a 
result of two back surgeries performed the Buffalo VAMC.  He 
said he still had a lot of pain and was unable to work.

By a letter to the veteran dated in March 1995, the RO asked 
him to identify the specific disability he was claiming, and 
report dates and places of treatment.

By statements dated in March 1995, the veteran reported 
treatment for a back disability in July 1988 and 1992 at the 
Buffalo VAMC.  He said that his X-ray studies showed he 
underwent a foraminotomy, facetectomy and discetomy, but a 
discectomy was not performed.  He reported that a discectomy 
and fusion was performed in 1992.

A private X-ray study of the lumbar spine dated in May 1995 
shows a previous fusion at the L4-L5 level, with evidence of 
degenerative disc disease at the L3-L4, L4-L5, and L5-S1 
levels.  There was no evidence of fracture or dislocation.

By letters dated in May 1996 and August 1996, Dr. Kean 
indicated that the veteran complained of low back pain 
radiating into the left leg with numbness of the left leg.  
He indicated that he performed paravertebral nerve blocks in 
the lumbosacral spine.

By a letter dated in September 1996, a private physician, D. 
C. Kwok, MD, indicated that he examined the veteran for low 
back complaints.  He indicated that the veteran reported that 
after his back surgery in 1988, his pain persisted, but he 
had some improvement in his ability to straighten out his 
lower back.  He said such improvement only lasted about six 
to eight months, and then he had recurrent pain.  He stated 
that after his 1992 surgery, he continued to have leg pain 
although he was able to stand up straighter.  The veteran 
currently reported that although his condition was not as bad 
as it was prior to surgery, he did not notice any improvement 
after the second surgery.  On examination, the veteran walked 
with a very exaggerated lordosis with flexion of his hip, and 
had no difficulties in walking.  He had difficulty walking on 
his toes and heels due to his low back problem.  There was 
significant paraspinal spasm in the lumbar spine, and 
straight leg raising produced irritation on the left side in 
sitting and supine positions.  Straight leg raising was 
positive on the right at about 60 or 70 degrees in both the 
sitting and supine positions.  There was definite weakness in 
the extensor hallucis longus on the left, and the right side 
was normal.  Deep tendon reflexes of both ankles were 
bilaterally present and seemed to be equal.  Otherwise there 
were no signs of peripheral vascular disease.  Dr. Kwok 
indicated that X-ray studies dated in May 1995 and August 
1993 showed a well-applied pedicle screw at L4-L5, but there 
was significant collapse at the disc at L5-S1, and general 
decrease at the L3-L4 level.  The fusion was otherwise quite 
complete at the L4-L5 level.  Dr. Kwok concluded that there 
was chronic spinal stenosis, with significant degenerative 
changes between L3-L4 and L5-S1.  He opined that with the 
stabilization of the L4-L5 level, it would accentuate the 
problem of the levels above and below.  He recommended 
further tests.

By a letter dated in November 1996, Dr. Noad indicated that 
the veteran felt no subjective improvement after his second 
back operation.  He noted that recent X-ray studies 
demonstrated significant degenerative changes between the L3-
L4 and L5-S1 levels, and it was quite likely that with the 
stabilization of the L4-L5 level, such has accentuated the 
problem above and below the point of fusion.

By a letter dated in June 1997, the veteran asserted that the 
pedicle screws employed during surgery at the Buffalo VAMC 
were not approved by the Food and Drug Administration (FDA), 
and had a high rate of complications.  He stated that he had 
degenerative disc disease above and below the operative site, 
and said he needed additional surgery due to constant pain.

By a letter to the veteran dated in August 1997, the RO asked 
him to submit medical evidence which established that VA 
surgery or treatment caused or permanently aggravated his 
back condition.

By a letter dated in January 1998, the veteran asserted that 
the Buffalo VAMC illegally used pedicle screws during his 
surgery, and said he was scheduled to undergo additional 
surgery to remove the screws.  He enclosed photocopies of 
articles regarding pedicle screws, including a 1993 article 
regarding an FDA investigation of an increase in fusion 
operations due to the use of the pedicle screw, 
a 1994 article reflecting that a class action suit was being 
pursued in Pennsylvania regarding pedicle bone screws and 
complications alleged to result from their use, and a 1994 
article entitled, "Pedicle Screw Scandal or Tabloid 
Journalism," regarding a television show which made damaging 
allegations about fusion surgery utilizing pedicle screws. 

By a letter dated in January 1998, Dr. Kwok indicated that 
back surgery was planned for the veteran.  He noted that the 
veteran had surgery with fusion at L4-L5 in 1992, and that 
the veteran had not been able to return to his job as a truck 
driver, which involved heavy lifting.  He said the veteran 
gradually developed further low back problems, and currently 
had low back pain radiating to the left leg.  He noted that 
an X-ray study showed collapse of the L5-S1 level.  He opined 
that the veteran had a mechanical problem with nerve root 
irritation, and recommended that the veteran have a revision 
of fusion at L4-L5 and extend the fusion from L4 to the 
sacrum. 

A private operative report from Hamilton Health Science 
Corporation shows that in February 1998, the veteran 
underwent an attempted removal of implants from L4-L5, with 
stabilization from L5-S1.  A clinical note indicated that the 
veteran underwent a decompression surgery in 1988, which gave 
him a few years with an ability to perform a reasonable 
amount of activities, and underwent fusion surgery in 1992, 
with pedicle screw placement.  The examiner stated, "Again, 
the patient did have some improvement, but subsequently ended 
up having further problems." The examiner noted that the 
veteran had a positive response to a facet block at L5-S1, 
and therefore implant removal was planned, even though the 
L4-L5 fusion was solid.  The operative report indicates that 
removal of the implants was attempted, but the implants were 
left inside since L5-S1 had been solidly fused.  A repeat 
decompression of L4-L5 indicated that there was no further 
compromise.  A fusion of L5 to the sacrum was then performed.  
The postoperative diagnosis was osteoarthritis of the lumbar 
spine.

By a letter dated in March 1998, the veteran reiterated many 
of his assertions.

In an April 1998 memorandum, a VA orthopedic doctor indicated 
that he had carefully reviewed the veteran's medical records.  
He indicated that the operative report of the 1988 operation 
showed that surgeons observed marked adhesive scarring to the 
nerve root and the venous plexus around the L5 root.  He said 
the operative report showed nothing out of the ordinary for a 
disc excision and suggested that the patient had an 
appropriate postoperative course.  He indicated that the 
operative report of the 1992 operation showed no 
complications or breaks from standard surgical technique.  He 
said it seemed that the veteran's postoperative course was 
reasonably uneventful, and if anything he had some temporary 
improvement of his symptoms following his surgery.  He stated 
that subsequent notes suggest that the veteran had persistent 
radicular leg pain which was not surprising since he had a 
persistent intraneural injury that was documented as far back 
as 1989.  He stated that the veteran's results were 
unfortunately not atypical, but occurred in a large number of 
patients with extensive perineural scarring.  He stated, "I 
would have to say that there was no evidence that the patient 
was hurt or further injured by the surgery."  He concluded, 
"I do not believe the surgery added to the patient's 
disability."

By a statement dated in October 1998, the veteran reiterated 
many of his assertions.  He contended that the placement of 
pedicle screws caused additional damage to his back.  He 
enclosed private medical records from Dr. Kwok which reflect 
that he continued to have pain in his left buttock and left 
leg.  The records indicate a presumptive diagnosis of an 
unstable lumbar spine.

By a letter dated in October 1998, Dr. Kwok noted that the 
veteran continued to complain of back pain; he recommended 
revision of the instrumentation in the lumbar spine.

By a letter dated in January 1999, the veteran stated that 
his pain continued to worsen, and said he was scheduled for 
additional back surgery in January 1999 for removal of 
pedicle screws at L4-L5.

A January 1999 operative report from Hamilton Health Sciences 
Corporation shows that the veteran underwent a fusion and an 
attempt to remove implants from L4-L5 and then a 
stabilization and fusion from L3 to the sacrum with pedicle 
screws and instrumentation.  A clinical note indicates that 
the veteran had surgical fusion in 1992, which healed well, 
and the veteran ended up with no further significant 
difficulties.  It was noted that thereafter the veteran 
gradually developed significant difficulties.  Surgery was 
performed and the postoperative diagnosis was degenerative 
osteoarthritis with mechanical low back pain involving the 
L3-L4 level and the L5-S1 level.

II.  Analysis

The veteran's claim, for compensation under 38 U.S.C.A. § 
1151 for additional back disability, alleged to be a result 
of back surgeries performed at a VAMC in July 1988 and March 
1992, is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with his claim.  
38 U.S.C.A. § 5107(a).  

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  However, the new law 
does not apply in the instant case, as the appellant's claim 
has been pending since before the change in the law.  
VAOPGCPREC 40-97.  The Board has applied the version of 38 
U.S.C.A. § 1151 (and the related regulation, 38 C.F.R. § 
3.358) in effect prior to the recent change.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2). In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

A review of the medical records shows that the veteran has 
had persistent low back pain with radiation to the left lower 
extremity since the mid-1980s.  A January 1988 CT scan showed 
disc space narrowing, disc protrusion, and possible nerve 
root involvement at L5.  On July 15, 1988, the veteran 
underwent a left L4-L5 laminectomy and L4-L5 discectomy and 
L5 foraminotomy at the Buffalo VAMC.  The operative report 
shows that surgeons observed a large amount of adhesive 
scarring during the surgery.  The discharge diagnosis was 
left L4-L5 herniated nucleus pulposus with left L5 
radiculopathy.  The veteran's postoperative course was 
unremarkable, and multiple medical records show that the 
veteran reported postoperative improvement in his back and 
leg symptoms for the next three years, and that doctors felt 
his condition was improved after the surgery, although he 
continued to have low back pain.  Records show that the 
veteran returned to his job, which involved heavy lifting.

Medical records show that the veteran's low back symptoms 
worsened in 1991, and in early 1992 he was diagnosed with L5 
root irritation/compression and degenerative lumbar disc 
disease with left-sided sciatica.  In March 1992, the veteran 
was admitted to the Buffalo VAMC; an X-ray study showed 
degenerative changes at the L4-L5 level, and osteophytes 
anteriorly, a CT scan showed some L5 root compression on the 
left side, and an MRI showed L4-L5 lateral gutter entrapment, 
secondary to a disc osteophyte on the 4-5 set on the left 
side.  On March 4, 1992, the veteran underwent a re-
exploration of L4-L5, an iliac crest bone graft, and pedicle 
screw fusion at L4-L5.  The veteran's postoperative course 
was uneventful, and follow-up treatment records reflect 
improvement in low back and left leg symptoms for months 
after surgery, despite persistent complaints of low back 
pain.  In October 1992, Dr. Kean observed clinical features 
consistent with left-sided sciatica.

In November 1992, Dr. Forrest stated, "The likelihood is 
that he has scarring of the epidural space in the lower 
lumbar region as a result of the surgery with entrapment of 
the dorsal nerve root."  He recommended aggressive 
stretching of the lumbar area, and said that such treatment 
usually resulted in resolution of this type of pain.  
Subsequent medical records show that the veteran had an 
exacerbation of low back pain while engaging in a 
rehabilitation program.  By a letter dated in February 1993, 
Dr. Noad noted that the veteran had a long history of back 
problems and surgical procedures performed without any long-
term improvement.  A private X-ray study of the lumbar spine 
dated in May 1995 shows a previous fusion at the L4-L5 level, 
with evidence of degenerative disc disease at the L3-L4, L4-
L5, and L5-S1 levels, and no evidence of fracture or 
dislocation.  In September 1996, Dr. Kwok noted that the 
veteran reported that he had improvement after his 1988 
surgery, and he then had recurrent pain.  The veteran 
reported that after his 1992 surgery, he continued to have 
leg pain although he was able to stand up straighter, and 
said that although his condition was not as bad as it was 
prior to surgery, he did not notice any improvement after the 
second surgery.  Dr. Kwok concluded that there was chronic 
spinal stenosis, with significant degenerative changes 
between L3-L4 and L5-S1.  He opined that with the 
stabilization of the L4-L5 level, it would accentuate the 
problem of the levels above and below.  This statement was 
essentially reiterated by Dr. Noad in November 1996.  In 
January 1998, Dr. Kwok indicated that the veteran had surgery 
in 1992, and gradually developed further low back problems. A 
February 1998 private operative report from Hamilton Health 
Science Corporation shows that the veteran had an improvement 
in low back symptoms after the 1988 and 1992 back surgeries, 
but then later developed further problems.  An attempt was 
made to remove the implants at L4-L5, but the area had been 
solidly fused and the implants were left in place.  No 
further compromise was noted in that area.  A fusion was 
performed from L5 to the sacrum.

In an April 1998 memorandum, a VA orthopedic doctor indicated 
that he had reviewed the medical records relating to the 1988 
and 1992 surgeries, and the medical records of treatment 
before and after such surgeries, and said, "I would have to 
say that there was no evidence that the patient was hurt or 
further injured by the surgery."  He concluded, "I do not 
believe the surgery added to the patient's disability."

Medical records show that the veteran underwent further low 
back surgery in January 1999, with attempted implant removal 
and subsequent fusion from L3 to the sacrum.

The Board finds that the medical evidence does not 
demonstrate that the veteran incurred additional back 
disability as the result of VA back surgery in July 1988 and 
March 1992.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
longitudinal review of the evidence shows that the veteran 
had persistent low back pain with radicular symptoms prior to 
the initial VA back surgery, and had temporary improvement in 
his low back disability after each of the surgeries in 
question.  The veteran has not presented competent medical 
evidence which specifically opines that the July 1988 surgery 
or the March 1992 surgery permanently worsened his back 
disability.  He had significant scarring near the spine prior 
to the first VA surgery, and a VA doctor has opined that the 
veteran's results are unfortunately not atypical, but occur 
in a large number of patients with extensive perineural 
scarring.  He also opined, after an extensive review of the 
medical records, that the two VA surgeries did not increase 
the veteran's back disability.  The Board finds that the VA 
doctor's opinion is more persuasive than the opinions of Drs. 
Forrest, Kwok, and Noad, as the VA doctor reviewed all of the 
veteran's medical records, and as the veteran exhibited 
improvement of low back symptoms after each of the surgeries 
in question, although he continued to have a persistent low 
back disability.  The weight of the evidence demonstrates at 
most the continuance or natural progress of a back disability 
which was treated at a VA facility, and compensation is not 
payable for such.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The veteran has asserted that he incurred additional back 
disability due to surgery performed at VA facilities in 1988 
and 1992.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

As the preponderance of the evidence is against the veteran's 
claim for compensation under 38 U.S.C.A. § 1151, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional back disability, claimed to be the result of back 
surgeries performed at a VAMC in July 1988 and March 1992, is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

